JUDGMENT
Tsoucalas, Senior Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand, FAG (U.K). Ltd., The Barden Corporation (UK.) Ltd., The Barden Corporation, FAG Bearings Corporation, RHP Bearings Ltd., NSK Bearings Europe Ltd. and NSK Corporation v. United States, 22 CIT 918, 24 F. Supp. 2d 297 (1998) (“Remand Results”), and Commerce having complied with the Court’s remand and no responses to the Remand Results having been submitted by the parties, it is hereby
Ordered that the Remand Results filed by Commerce on December 15, 1998, are affirmed in their entirety; and it is further
Ordered that since all other issues have been decided, this .case is dismissed.